This is a supplemental final action replacing the action of 12/20/2020 to correct errors.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 09/18/2020.  Claims 1, 4-6, 9, 19 and 20 have been amended.  Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitations “receiving, from the administrator client device, a search request for digital design assets used in the first marketing campaign”, “obtaining, from the digital design asset database, the first analytics data comprising the analytics data for the first digital design asset in connection with the first marketing campaign and the analytics data for the first digital design asset in connection with the second marketing campaign”, and providing, for display at the administrator client device in response to the search request, the first analytics data for the first digital design asset and the second analytics data for the second digital design asset” are indefinite.  The claim indicates that a request for digital design assets used in a first marketing campaign is made, and analytics data for a first and second digital design asset is provided.  However, it is unclear how the analytics data for the second digital design asset is provided if it is not obtained from the digital design database.  In other words, the claim requests multiple digital design assets, only obtains data for a single digital design asset, and then provides data for multiple design assets.  For sake of examination, the Examiner shall interpret the limitation as receiving a request for digital design assets used in a first marketing campaign, and obtaining and providing analytics data for the requested digital design assets.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claims 1 recites (additional limitations crossed out:
A method of analyzing usage of digital design assets for asset selection, comprising:
maintaining, 
assigning a first asset identifier to the first 
tracking usage of the first 
associating a first campaign identifier assigned to the first marketing campaign with a first marketing content that comprises the first
associating the first asset identifier and the second asset identifier with the first marketing content;
providing the first marketing content
sending, 
receiving,
sending,

incrementing a number of times that each of the first 
aggregating, 
storing, 
t.
Claims 9 and 20 feature limitations similar to claim 1.
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind, as well as the performance of an advertising activity. That is, other than reciting the steps as being performed by “one or more servers” (Claim 1), “at least one processor” (Claims 9 and 20), a “client device”, the design assets being “digital”, and the marketing campaigns being “electronic”, nothing in the claim elements precludes the steps from being performed by the human mind, or by human interaction.  For example, but for the computing element language, the steps of  “maintaining”, “assigning”, “associating”, “incrementing”, “aggregating”,  “storing”, and “generating” encompass a human mentally performing the claimed functions.  Further, but for the computing element language, the claimed steps describe the advertising activity of tracking assets (i.e. images, audio, etc.) that are used in marketing content (i.e. advertisements).  Simple examples of this advertising activity would be a stock photograph company tracking the use of their photographs in advertisements, or a modeling agency keeping track of the number of print ads one of their models has appeared in.  An example more specific to the claim language would be an advertiser maintaining several images and jingles, providing ads consisting of at least one of the images and jingles to an audience, surveying a viewer to see if they saw any ads (i.e. requesting a campaign identifier), surveying the user for details about the ad (i.e. requesting asset identifiers), and generating a report based on the viewer’s answers. If a claim limitation, under its broadest reasonable 
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of “one or more servers” (Claim 1), “at least one processor” (Claims 9 and 20), and a client device to perform the steps.  These additional elements are recited at a high level of generality (see at least Paras. [0032]-[036], [0134]-[0142]) such that they amount to no more than mere instructions to apply the exception using generic computing components, as well as placing the exception into a technological environment.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “one or more servers” (Claim 1), “at least one processor” (Claims 9 and 20), and a client device to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Therefore the claims are not found to be patent eligible.
Claims 2-8 are dependent on claim 1, and include all the limitations of claim 1.  Claims 9, and 10-19 are dependent on claim 9, and include all the limitations of claim 9.  Therefore, they 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2013/0211909) in view of Olechowski (US 2016/0189200), and Rao (US 2015/0262201) .
Regarding claim 1, Tanaka discloses a method of analyzing usage of digital design assets for asset selection, comprising:
Maintaining, by one or more servers, a digital design asset database of a plurality of digital design assets available for use in electronic marketing campaigns via electronic network systems, wherein the plurality of digital design assets comprise a first digital design asset and a second digital design asset, each of the first digital design asset and the second digital design asset comprising a separate digital image, video file, or audio file.  Tanaka discloses the storing of a component attribute list (i.e. attributes of digital design assets) (Fig. 3 [Logo 1, Sales Copy 1, etc.]; Paras. [0060]-[0061]). 
Tanaka also discloses assigning a first asset identifier to the first digital design asset and a second asset identifier to the second digital design asset (Fig. 6; see “Logo 1” and “Sales Copy 1”).
Tanaka also discloses tracking usage of the first digital design asset and the second digital design asset in a plurality of electronic marketing campaigns, wherein tracking interactions with the first digital design asset and the second digital design asset in a first marketing campaign comprises:
Associating a first campaign identifier assigned to the first marketing campaign with a first marketing content that comprises the first digital design asset and the second digital design asset;
Associating the first asset identifier and the second asset identifier with the first marketing content; 
Providing the first marketing content to a client device (Para. [0008])
Receiving, from the client device in response to the first request, a first response comprising the first campaign identifier indicating that the first marketing content associated with the first marketing campaign was displayed at the client device; 
Tanaka discloses tracking the number of times of display of an ad image using an image set (i.e. digital design asset) during a predetermined period in the past, as well as recognizing how many times a particular ad was displayed based on a counting a number 
Tanaka does not explicitly disclose
Receiving, from the client device after identifying the first campaign identifier and in response to the second request, a second response comprising the first asset identifier and the second asset identifier indicating that the first digital design asset and the second digital design asset were loaded and displayed at the client device in response to the client device loading and displaying the first digital design asset and the second digital design asset in the first marketing content
Incrementing a number of times that each of the first digital design asset and the second digital design asset are used in marketing content in response to receiving the first asset identifier and the second asset identifier
The system of Tanaka tracks the number of times ads comprised of particular attributes are displayed based on counting the number of requests from terminal devices, as well as tracking the number of times each particular attribute is displayed.  However Tanaka does not explicitly disclose that the terminal devices transmit information that outright identifies the particular attributes (i.e. asset identifiers).  Rao teaches a system wherein a client device collects the media IDs (i.e. asset identifiers) of presented media, 
While Tanaka disclose providing data regarding the display of ads and their attributes, doing so is not in response to:
Sending, to the client device, a first request for the first campaign identifier;
Sending, to the client device in response to receiving the first campaign identifier from the client device based on the first request, a second request for the first asset identifier and the second asset identifier.
Rao discloses a system wherein an audience measurement entity installs a data collector on a client device (i.e. requests data) which causes the client device to collect data regarding displayed ads (Paras. [0038]-[0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tanaka to provide data in response to installed instructions to provide the data as taught by Rao since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Further, although Rao does not explicitly disclose two separate requests for data as recited in the claims, the Examiner asserts that the use of two separate requests does not make it distinguishable from the prior art as the claims are merely “Making Separable” a request for information 
Tanaka also discloses:
aggregating, by the one or more servers and based on the tracked usage of the first digital design asset, first analytics data for the first digital design asset and second analytics data for the second digital design asset, the analytics data comprising interactions with the first digital design asset at client devices that received the marketing content in which the first digital design asset is used and the second analytics data comprising interactions with the second digital design asset at client devices that received marketing content in which the second digital design asset is used; 
storing, by the one or more servers, in the digital design asset database, the first analytics data with the first digital design asset and the second analytics data with the second digital design asset 
Tanaka discloses tracking the click through rates and number of distributions of banner advertisements wherein the banner advertisements are comprised of several components (i.e. digital design assets) (Fig. 7).
Tanaka does not fully disclose generating, for display at an administrator client device in response to a request to view the first analytics data, a usage report comprising the first analytics data for the first digital design asset including an electronic indication of the number of times that the first digital design asset has been used in marketing content.  While Tanaka discloses the tracking of distributions and clicks, Tanaka does not explicitly disclose the presentation of the tracked data.  Olechowski teaches the presentation of a graph (i.e. usage report) indicating the number of times a logo has been 
Regarding claim 2, Tanaka discloses the method as recited in claim 1, further comprising:
Tracking usage of the first marketing content based on the first campaign identifier; and
providing the usage of marketing content associated with the first marketing campaign separately from the usage of the first digital design asset
Tanaka discloses the tracking of the number of times each banner advertisement image with different attributes was displayed, as well as inherently tracking the number of times each attribute was displayed  (Para. [0066], Figs. 6-7]).  The Examiner asserts that since the Banner IDs and attributes (ex. Logos) are listed in separate columns, they are provided “separately”.
Regarding claim 3, Tanaka discloses the method as recited in claim 2, further comprising:
Associating a second campaign identifier assigned to a second marketing campaign with a second marketing content comprising the first digital design asset, the second marketing content comprising a different type of marketing content than the first marketing content;
Associating the first asset identifier with the second marketing content comprising the first digital design asset;
Tracking usage of the second marketing content based on the second campaign identifier; and
Tracking usage of the first digital design asset in the second marketing content based on the first campaign identifier being associated with the first asset identifier,
Wherein aggregating analytics data for the first digital design asset comprises aggregating analytics data for the first digital design asset in connection with the first electronic marketing campaign and analytics data for the first digital design asset in connection with the second electronic marketing campaign
Tanaka discloses the assigning of identifiers to banner id’s (i.e. first and second marketing content) and attributes of the banner ad (i.e. digital design assets), and the number of times each banner advertisement image with different appearances was displayed (Para. [0066], Fig. 6]).  While Tanaka discloses assigning a second campaign identifier to a second marketing content, Tanaka does not disclose the second marketing content comprising a different type of marketing content than the first marketing content.  However the Examiner asserts that the second marketing content comprising a different type of marketing content is simply a label for the second marketing content and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of marketing content) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the second marketing type of Tanaka be of a different type of marketing content because the type of marketing content does not functionally alter or relate to the steps of the method and merely .
Regarding claim 4, Tanaka does not explicitly disclose the method as recited in claim 3, further comprising:
Receiving, from the administrator client device, a search request for digital design assets used in the first marketing campaign.  
obtaining, from the digital design asset database, the first analytics data comprising the analytics data for the first digital design asset in connection with the first marketing campaign and the analytics data for the first digital design asset in connection with the second marketing campaign; and 
providing, for display at the administrator client device in response to the search request, the first analytics data for the first digital design asset and the second analytics data for the second digital design asset
Olechowski teaches a system wherein a user may obtain statistics regarding the engagement of several brand indicias (i.e. digital design assets) in content of different teams/players (Figs. 11, 13, and 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tanaka to utilize the teachings of Olechowski since it would allow for a visual representation of data.
Regarding claim 5, Tanaka does not explicitly disclose the method as recited in claim 4, further comprising:
Providing, within a graphical user interface at the administrator client device, a plurality of digital design assets used in the first marketing campaign, wherein the plurality of digital design assets comprises the first digital design asset; and
Displaying, with the first digital design asset within the graphical user interface, a first icon indicating that the first digital design asset was used in the first marketing campaign and a second icon indicating that the first digital design asset was used in the second marketing campaign 
Olechowski provides an image displaying how images of Bud Light are used in pictures associated with several different teams (i.e. marketing campaigns) (Fig. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tanaka to utilize the teachings of Olechowski since it would allow for a visual representation of data.
Regarding claim 6, Tanaka does not explicitly disclose the method as recited in claim 5, further comprising:
Determining that the first digital design asset is used in an additional marketing campaign; and
Adding, within the graphical user interface, an additional icon indicating that the first digital design asset was used in the additional marketing campaign
Olechowski provides an image displaying how images of Bud Light are used in pictures associated with several different teams (i.e. marketing campaigns) (Fig. 10).  Further, Fig. 10 of Olechewski features a button stating “Click Here to Change Date Range”.  The Examiner asserts that since the icons of each team vary in number by date, that Olechowski teaches adding an additional icon indicating that the digital design asset was used in an additional marketing campaign (ex. Nov. 24th features one icon, while Nov. 26th
Regarding claim 7, in light of the 112 rejection above, Tanaka discloses the method as recited in claim 1, wherein incrementing the number of times that each of the first digital design asset and the second digital design asset are used in marketing content comprises tracking, using a programming protocol, a number of times the first digital design asset is included in marketing content sent to one or more client devices and a number of times the second digital design asset is included in marketing content sent to one or more client devices. Tanaka discloses determining the number of times each banner advertisement image with different appearances was displayed (Para. [0066]).
Regarding claim 9, Tanaka discloses a non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause one or more computing devices to:
Maintain a digital design asset database of a plurality of digital design assets available for use in electronic marketing campaigns, wherein the plurality of digital design assets comprise a first digital design asset and a second digital design asset, each of the first digital design asset and the second digital design asset comprising a separate digital image, video file, or audio file (Fig. 3 [ Logo 1, Logo 2, Sales Copy 1, Sales Copy 2]; Paras. [0060]-[0061]).
Tanaka also discloses assign a first asset identifier to the first digital design asset and a second asset identifier to the second digital design asset (Fig. 6; see “Logo 1” and “Sales Copy 1”).
Tanaka also discloses:
Track interactions at one or more client devices by one or more users with a first digital design asset and the second digital design asset used in a plurality of types of marketing content in a plurality of electronic marketing campaigns, wherein tacking interactions with the first digital design asset and the second digital design asset in a first marketing campaign comprises:
Associating a first campaign identifier assigned to the first marketing campaign including a first marketing content that comprises the first digital design asset and the second digital design asset;
Associating the first asset identifier and the second asset identifier with the first marketing content; and
Providing the first marketing content to a client device (Para. [0008])
Receiving, from the client device, in response to the first request, a first response comprising the first campaign identifier indicating that the first marketing content associated with the first marketing campaign was displayed at the client device;
Incrementing a first interaction value corresponding to the first digital design asset and a second interaction value corresponding to the second digital design asset in response to a user interaction with the first marketing content at the client device
Aggregate, based on the tracked interactions, first analytics data for the first digital design asset and second analytics data for the second digital design, the first analytics data comprising the first interaction value and the second analytics data comprising the second interaction value;
store, in the digital design asset database, the first analytics data with the first digital design asset and the second analytics data with the second digital design asset 

Tanaka does not disclose Receiving, from the client device after identifying the first campaign and in response to the second request, a second response comprising the first asset identifier and the second asset identifier indicating that the first digital design asset and the second digital design asset were loaded and displayed at the client device in response to the client device loading and displaying the first digital design asset and the second digital design asset in the first marketing content.  The system of Tanaka tracks the number of times ads comprised of particular attributes are displayed based on counting the number of requests from terminal devices, as well as tracking the number of times each particular attribute is displayed.  However Tanaka does not explicitly disclose that the terminal devices transmit information that outright identifies the particular attributes (i.e. asset identifiers).  Rao teaches a system wherein a client device collects the media IDs (i.e. asset identifiers) of presented media, and transmits the impression data to a separate entity (Paras. [0039], [0040], [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the terminal devices of Tanaka to send impression data of particular media as taught by Rao since it would provide advertisers with accurately calculated ratings for media accessed on portable devices (Para. [0014].  Further, although Tanaka and Rao do not explicitly disclose two separate responses as recited in the claims, the Examiner asserts that the use of two separate responses does not make it distinguishable from the prior art as the claims are merely “Making Separable” a request for information (See MPEP 2144.04).  As no 
While Tanaka disclose providing data regarding the display of ads and their attributes, doing so is not in response to:
Sending, to the client device, a first request for the first campaign identifier;
Sending, to the client device in response to receiving the first campaign identifier from the client device based on the first request, a second request for the first asset identifier and the second asset identifier.
Rao discloses a system wherein an audience measurement entity installs a data collector on a client device (i.e. requests data) which causes the client device to collect data regarding displayed ads (Paras. [0038]-[0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tanaka to provide data in response to installed instructions to provide the data as taught by Rao since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Further, although Rao does not explicitly disclose two separate requests for data as recited in the claims, the Examiner asserts that the use of two separate requests does not make it distinguishable from the prior art as the claims are merely “Making Separable” a request for information (See MPEP 2144.04).  As no unexpected result is produced by the performance of the functions separately, there is no patentable significance in doing so.
Tanaka does not fully disclose generate, for display at a client device in response to a request to view the first analytics data, a performance report comprising the first analytics data for the digital design asset including an indication of the first interaction value corresponding to user interactions with the first digital design asset.  While Tanaka discloses the tracking of distributions and clicks, Tanaka does not explicitly disclose the presentation of the tracked data.  Olechowski teaches the presentation of a graph (i.e. performance report) indicating the number of times a logo has been spotted (See Figs. 2 and 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka to display tracked information as taught by Olechowski since it would provide a visual representation of data in a format that a user may understand.
Regarding claim 10, Tanaka discloses the non-transitory computer readable medium as recited in claim 9, further comprising instructions thereon that, when executed by the at least one processor, cause one or more computing devices to:
Track interactions with the first marketing content at a first marketing medium by identifying the first campaign identifier in connection with one or more user interactions with the first marketing content at the first marketing medium; and
Track interactions with the first digital design asset in the first electronic marketing campaign at the first marketing medium by identifying a first digital design asset identifier assigned to the first digital design asset in connection with the one or more user interactions with the first digital design asset at the first marketing medium
provide the interactions with the first digital design asset separately from the interactions with the first marketing content in the digital design asset database

Regarding claim 11, Tanaka discloses the non-transitory computer readable medium as recited in claim 10, further comprising instructions thereon that, when executed by the at least one processor, cause one or more computing devices to:
Associate a second campaign identifier assigned to a second marketing campaign with a second marketing content comprising the first digital design asset, the second marketing content comprising a different type of marketing content than the first marketing content;
Track interactions with the second marketing content at a second marketing medium by identifying the second campaign identifier in connection with one or more user interactions with the second marketing content at the second marketing medium; and
Track interactions with the first digital design asset in the second marketing content at the second marketing medium by identifying the first asset identifier assigned to the first digital design asset in connection with the one or more user interactions with the first digital design asset at the second marketing medium,
Wherein the instructions, when executed by the at least one processor, cause the one or more computing devices to aggregate the first analytics data for the first digital design asset by aggregating analytics data for the first digital design asset in connection with the first marketing content at the first marketing medium and the second marketing content at the second marketing medium
Tanaka discloses the assigning of identifiers to banner id’s (i.e. first and second marketing content) and attributes of the banner ad (i.e. digital design assets), and the click through rate of each banner advertisement with different components (Fig. 7).  Tanaka also discloses the receiving of notices of clicks (Para. [0065]). Due to the receiving of notices of clicks, the Examiner asserts that the prior art displays the capability to track interactions across different mediums (i.e. various web pages).  While Tanaka discloses assigning a second campaign identifier to a second marketing content, Tanaka does not disclose the second marketing content comprising a different type of marketing content than the first marketing content.  However the Examiner asserts that the second marketing content comprising a different type of marketing content is simply a label for the second marketing content and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of marketing content
Regarding claim 12, Tanaka also discloses the non-transitory computer readable medium as recited in claim 10, further comprising instructions thereon that, when executed by the at least one processor, cause one or more computing devices to track interactions with the second digital design asset in a third marketing content associated with a third marketing campaign at a third marketing medium by identifying the second asset identifier in connection with one or more user interactions with the second digital design asset at the third marketing medium, wherein aggregating the second analytics data for the second digital design asset comprises aggregating analytics data for the second digital design asset in connection with the first marketing campaign and analytics data for the second digital design asset in connection with the third marketing campaign.. Tanaka discloses the tracking of click through rates of banner ads comprised of varying attributes (i.e. digital design assets) (Fig. 7; see Banner IDs 1111 and 1222 both consisting of Color 1).  Although Tanaka does not explicitly disclose the tracking of interactions in regards to a third marketing medium, the performance of the function in relation to a third marketing medium represents a mere duplication of parts.  See MPEP §2144 VI B, and In re Harza, 274 F.2d 669, 671; 124 USPQ 378, 380 (CCPA 1960), where it is stated that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced…". As no unexpected result is produced by the performance of the functions relative to a third marketing medium, there is no patentable significance in doing so.
Regarding claim 13, Tanaka discloses the non-transitory computer readable medium as recited in claim 9, wherein the first analytics data comprises a number of times that the one or more users have clicked on the first digital design asset in the plurality of types of marketing content, a number of advertisement conversions resulting from the tracked interactions with the first digital design asset in the plurality of types of marketing content, or a number of unique users that have interacted with the first digital design asset in the plurality of types of marketing content.  Tanaka discloses the recording in a display log data set when notices of clicks are received (Paras. [0054], [0065], Fig. 7).
Claim 20 features limitations similar in scope to those of claims 1 and 9 and is therefore rejected using the same rationale.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Olechowski, and Rao, and in further view of Lonstein (US 2014/0283123).
Regarding claim 8, Tanaka, Olechowski, and Rao do not disclose the method as recited in claim 1, wherein assigning asset identifiers to the digital design assets in the digital design database comprises assigning a digital fingerprint to the digital design assets when the digital design assets are generated.  Lonstein teaches the embedding of digital fingerprints in electronic media content (i.e. digital design asset) (Para. [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka, Olechowski, and Rao to embed digital fingerprints in content as taught by Lonstein since it may be used to detect the unauthorized use of media content (Para. [0038]).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Olechowski, and Rao and in further view of Fisher (US 2008/0288504).
Regarding claim 14, Tanaka, Olechowski, and Rao do not fully disclose the non-transitory computer readable medium as recited in claim 9, further comprising instructions thereon that, when executed by the at least one processor, cause one or more computing devices to:
Provide a user interface including digital design assets of the plurality of digital design assets; and
Include next to each digital design asset in the user interface an electronic indication of aggregated analytics data for each digital design asset
While Tanaka discloses a list comprising the click through rates of banner ads consisting of various components (i.e. digital design assets) (Fig. 7), Tanaka does not disclose providing a user interface to display such information.  Fisher teaches a web-based application that provides content accounting reports to users (Para. [0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka, Olechowski, and Rao to utilize a user interface to display data as taught by Fisher since it would provide advertisers/content owners with a visual display of tracked metrics associated with content.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Olechowski, Rao, and Fisher, and in further view of “Get a Bird’s Eye View of Automatic Placement Performance” by Geordie Carswell available on September 27, 2010, hereinafter referred to as Carswell.
Regarding claim 15, Tanaka, Olechowski, Rao, and Fisher do not disclose the non-transitory computer readable medium as recited in claim 14, wherein the electronic indication comprises an icon for each marketing medium in which the digital design assets have been used based on the aggregated analytics data.  Carswell features a report detailing the performance of ad-groups across different domains (i.e. marketing mediums).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Olechowski, and Rao, and in further view of Cui (US 2015/0332310)
Regarding claim 16, Tanaka, Olechowski, and Rao do not disclose the non-transitory computer readable medium as recited in claim 9, wherein the instructions, when executed by the at least one processor, cause the one or more computing devices to track interactions by one or more users with a first digital design asset used in the plurality of electronic marketing campaigns by tracking:
A number of likes of a social advertisement including the first digital design asset;
A number of shares of the social advertisement including the first digital design asset;
A number of clicks on an email advertisement including the first digital design asset; or
A number of impressions of a web page including the first digital design asset
Cui teaches the recording of conversion outcomes that include shares of advertisement content (Para. [0130]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tanaka, Olechowski, and Rao to record shares of advertising content as taught by Cui since it would allow for more variables to be accounted for and greater accuracy.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Olechowski, Rao, and Cui, and in further view of Kalish (US 2016/0267520).
Regarding claim 17, Tanaka, Olechowski, Rao, and Cui do not disclose the non-transitory computer readable medium as recited in claim 16, further comprising instructions thereon that, when executed by the at least one processor, cause the one or more computing devices to calculate an analytics score for the first digital design asset based on the first analytics data.  Kalish teaches calculating engagement scores for content items (Para. [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka, Olechowski, Rao, and Cui to determine engagement scores for content items as taught by Kalish since the scores may indicate the value of the content item with respect to different publishers (Para. [0042]).
Regarding claim 18, Tanaka, Olechowski, Rao, and Cui do not disclose the non-transitory computer readable medium of claim 17 wherein the instructions, when executed by the at least one processor, cause the one or more computing devices to calculate the analytics score for the first digital design asset comprises calculating a campaign score for each electronic marketing campaign in which use of the first digital design asset was tracked, multiplying each campaign score by a weight specific to the electronic marketing campaign; and aggregating the weighted campaign scores.  Kalish teaches the determination of an “engagement score for a content item” (i.e. aggregated score) by determining the average value of all “engagement scores with respect to different publishers”, wherein the value of the “engagement score to a particular publisher” is determined by multiplying a weight for the publisher (i.e. electronic marketing campaign) by an engagement score (Para. [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding claim 19, Tanaka, Olechowski, Rao, and Cui do not disclose the non-transitory computer readable medium as recited in claim 17, further comprising instructions thereon that, when executed by the at least one processor, cause the one or more computing devices to:
Determine that the analytics score of the first digital design asset is above a predetermined score threshold;
Identify one or more characteristics of the first digital design asset; and
provide, as a suggestion to the administrator client device in response to the analytics score being above the predetermined threshold, another digital design asset having the one or more characteristics of the first digital design asset for use in a second marketing campaign.
Kalish teaches the selection of an optimal content item, based on comparison of engagement scores, wherein an optimal rendering of the content item (i.e. second digital asset having same characteristics) is provided (Para. [0065]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka, Olechowski, Rao, and Cui to provide optimal renderings based on engagement scores as taught by Kalish since it would allow for versatility in the providing of targeted advertising.
Response to Arguments
Applicant's arguments regarding rejection of claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims are not directed to an abstract idea because they present a technological solution to a technological problem by tracking the usage of digital design identifiers separately from usage of marketing content.  The Examiner respectfully disagrees.  The tracking of digital design assets is not a technological problem.  If anything, it is merely a problem rooted in business methods.  The claims have merely placed a non-technological problem in a technological environment.  
Applicant argues that the claims do not recite mental processes.  The Examiner respectfully disagrees.  As stated in the body of the rejection above, the steps of “maintaining”, “assigning”, “associating”, “incrementing”, “aggregating”,  “storing”, and “generating” encompass a human mentally performing the claimed functions.  Further, the sending and receiving of data over a network merely serves to place an analog concept into a digital environment.   
Applicant argues that the claims integrate the judicial exception into a practical application by improving accuracy of individually detecting when digital content loads and displays across a plurality of devices.  The Examiner respectfully disagrees.  The specification makes no mention of such an improvement.  In fact paragraph [0009] states “By tracking usage and performance of the digital design assets in connection with a plurality of marketing campaigns, the systems and methods provide data that provides a better understanding of the effectiveness of their marketing campaigns. Specifically, providing the aggregated analytics data with the digital design assets in the digital design asset repository allows content An improved understanding of digital design assets use and performance effectiveness allows content creators and others to create and improve on future digital design assets, as well as future marketing campaigns.”  This indicates that the invention is directed to the improvement of the digital design assets themselves by providing data regarding their effectiveness.  Therefore the claims do not provide a technological improvement.
Applicant argues that the claims provide a technical solution of “separately detecting the display of marketing content and digital design assets contained within the marketing content”.     The Examiner respectfully disagrees.  Even if this were an improvement, the Applicant’s specification makes no mention of this whatsoever.  The invention is merely directed to the abstract concept of tracking usage of digital design assets in different marketing campaigns, as stated by the Applicant’s very own specification (see at least Paras. [0008]-[0009]).  Moreover, the instant claims fail to provide any improvements to the functioning of any involved computer, or to any other technology or technical field.   
Applicant’s argument that the claims recite significantly more than the abstract idea is not persuasive.  Applicant argues that the steps of “sending…a first request for the first campaign identifier…”, “receiving…a first response comprising the first campaign identifier…”, “sending…a second request for the first asset identifier and the second asset identifier…”, and “receiving…a second response comprising the first asset identifier and the second asset identifier…” are non-conventional and non-generic limitations.  The Examiner respectfully disagrees.  The steps recited by the Applicant are a part of the abstract idea itself.  The determination of unconventionality is not performed for elements of the abstract idea, but is 
Applicant's arguments regarding rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.  Applicant argues with substance:
Applicant argues that Rao does not teach anything related to sending a request.  The Examiner respectfully disagrees.  Rao discloses an audience measurement entity (AME) installing a data collector on a client device.  The Examiner asserts that by preemptively installing the data collector, that the AME is effectively “requesting” the data from the client device.  Next, the Applicant argues that the sending of a first and second request, and receiving of separate responses are not merely “making separable”.  The Applicant appears to make this argument based on claiming that “by not processing any data for the digital design assets until after receiving a response based on the first request, the claims recite limitations that reduce the use of computing resources sending and receiving data indicating that the first and second digital design assets were loaded and displayed at the client device if a response for the first request is never received”.  The Examiner respectfully disagrees.  First, the Examiner notes that the specification makes no note of the reduction of computing resources.  Next, the Examiner points 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0100406, Para. [0126]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
                                                                                                                                                                                                      /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681